              Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

    HUNG T. PHAM,                                        )
                                                         )
      Plaintiff,                                         )
                                                         )
       v.                                                ) Case No. CIV-21-215-HE
                                                         )
    FRANK KENDALL, Secretary of the United               )
    States Department of the Air Force,                  )
                                                         )
      Defendant.                                         )

                    DEFENDANT’S MOTION TO DISMISS
        PLAINTIFF’S AMENDED COMPLAINT, WITH BRIEF IN SUPPORT

            Defendant, Frank Kendall, 1 Secretary of the United States Department of the Air

Force, respectfully moves for dismissal of Plaintiff’s claims under Fed. R. Civ. P. 12(b)(6).

                                       Statement of the Case

            Plaintiff filed his initial Complaint on March 15, 2021. 2 On May 17, 2021, Secretary

Kendall filed his Motion to Dismiss asserting, among other things, that Plaintiff had failed

to state a plausible link between any agency action and discriminatory or retaliatory

animus. 3 The Court subsequently dismissed Plaintiff’s Complaint, stating that it did not

“allege facts – as opposed to conclusory allegations – supporting an inference of

discrimination on a prohibited basis.” 4 Rather, the Court explained, it was “a sort of stream


1
  Rule 25(d), Frank Kendall, the current Secretary of the Air Force, is automatically
substituted as the proper party Defendant.
2
    Compl. (Doc. 1).
3
    Mot. to Dismiss at 10-11. (Doc. 6).
4
    Order at 3 (Doc. 11).

                                                  1
           Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 2 of 16




of consciousness description of plaintiff’s dealing with supervisor Nguyen and others over

several months,” but which did not “appear to implicate age or disability.” 5 Plaintiff’s

Amended Complaint fares no better.

          The Amended Complaint is materially identical to his initial Complaint in most

respects. He still seeks relief against the Secretary for alleged discriminatory conduct based

on age (Count One) and creation of a hostile work environment (Count Two). 6 And, although

not included in separate “Counts,” still seemingly requests relief on two additional bases—

disability discrimination and retaliation. 7 Additionally, the Complaint still contains the same

“stream of consciousness” description of Plaintiff’s workplace tribulations. In fact, there are

only two discernable differences between Plaintiff’s initial and Amended Complaints. First,

the Amended Complaint includes two new paragraphs, ¶¶ 10 and 11, which note his

successful workplace performance and details specific ailments from which he suffers. And

second, Plaintiff adds a conclusory sentence at the end of most paragraphs in his “background

facts” section, which states in various terms that he was treated differently than younger and

non-disabled individuals. 8 But these additions still fail to state facts sufficient to support an

inference of discrimination on a prohibited basis and therefore still fail to meet Twombly and

Iqbal’s plausibility threshold. Plaintiff’s Amended Complaint should be dismissed.




5
    Id.
6
    Plaintiff no longer seeks relief under 5 U.S.C. § 2302.
7
 See Am. Compl. ¶ 12 (Doc. 12) (“. . . Plaintiff suffered discrimination against himself and
was subjected to harassment (non-sexual) on the basis of age . . . reprisal and disability . . .”).
8
    Id. ¶¶ 13-25, 28-31.

                                                2
               Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 3 of 16




          Plaintiff was employed at Tinker Air Force Base (“Tinker”) as an Electronics

Engineer. 9 He identifies his tasks as “scanning documents and closing Room 210,” which

consisted of turning off all electrical appliances and completing the End of Day Check

List. 10 Plaintiff takes issue with several workplace incidents:

          1. On August 27, 2020, his work hours were changed from 10:00am – 7:00pm to
             9:00am – 5:30pm. 11
          2. On August 31, 2020, his supervisor did not properly put in eight hours of sick
             leave. 12
          3. On September 11, 2020, a “Discussion of Violation” was issued to him for taking
             pictures inside the Complex. 13
          4. On September 14, 2020, he was monitored to ensure he was working from
             9:00am – 5:30pm. 14
          5. On September 15, 2020, he was not allowed to telework two days per week. 15
          6. On October 1, 2020, he was forced into early retirement. 16
          7. He was moved to smaller or less private cubicles on October 6th and November
             2, 2020. 17
          8. On October 30, 2020, his supervisor did not timely submit his retirement package.18



9
    Id. ¶ 3.
10
  Id. ¶ 16. See also id. ¶ 18 (Plaintiff “was responsible for . . . the safety of the work room
that all electrical appliances and electronics were turned off.”), ¶ 21 (noting his tasks
included “check mark, fill out, and sign the ‘End of Day Check List’”).
11
     Id. ¶¶ 18, 21.
12
     Id. ¶ 22.
13
     Id. ¶ 24.
14
     Id. ¶ 21.
15
     Id. ¶¶ 14, 17.
16
     Id. ¶¶ 15, 25.
17
     Id. ¶ 23.
18
     Id. ¶¶ 19-20.

                                                3
            Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 4 of 16




          9. On November 10, 2020, he was issued a disciplinary action. 19
          10. In late November 2020, he was not given adequate recognition upon his
             retirement. 20

          For the reasons discussed below, Plaintiff’s Amended Complaint should be

dismissed, and judgment should be entered in favor of the Secretary.

                                    Standard of Dismissal

          When considering a motion to dismiss under Rule 12(b)(6), courts must determine

whether the complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” 21 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” 22 Under this standard, the Tenth Circuit

has explained that “the mere metaphysical possibility that some plaintiff could prove some

set of facts in support of the pleaded claims is insufficient; the complaint must give the

court reason to believe that this plaintiff has a reasonable likelihood of mustering factual

support for these claims.” 23 In other words, a plaintiff must nudge his “claims across the

line from conceivable to plausible[.]” 24




19
     Id. ¶ 13.
20
     Id. ¶¶ 27-28, 30.
21
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
22
     Id. (citing Twombly, 550 U.S. at 556).
23
  Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis
in original).
24
     Twombly, 550 U.S. at 570.

                                              4
            Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 5 of 16




                                             Argument

I.        Plaintiff’s Amended Complaint fails to allege plausible claims under Twombly
          and Iqbal. It should be dismissed under Rule 12(b)(6).

          A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of the

complaint using a two-step approach. 25 First, “a plaintiff’s obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions.” 26 Thus, at

step one a court will identify and disregard any conclusory allegations. 27 Second, the court

will determine whether the remaining well-pled allegations “state a claim to relief that is

plausible on its face.” 28 “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” 29 In contrast, “[w]here a complaint pleads facts that are merely

consistent with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.” 30

          “[T]he elements of each alleged cause of action help to determine whether Plaintiff

has set forth a plausible claim.” 31 Thus, in evaluating whether a plaintiff has stated a

plausible discrimination claim, courts will “start by discussing the elements a plaintiff must



25
     Hall v. Witteman, 584 F.3d 859, 863 (10th Cir. 2009).
26
     Twombly, 550 U.S. at 555 (citations and quotation marks omitted)
27
     Iqbal, 556 U.S. at 679-80.
28
     Id. at 678-79 (quoting Twombly, 550 U.S. at 570).
29
     Id. at 678.
30
     Id. (citation and internal quote marks omitted).
31
     Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012).

                                                5
             Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 6 of 16




prove.” 32 For this reason, a plaintiff should allege “at least minimal factual allegations on

every element” of the claim. 33 While “[a] complaint raising a claim of discrimination does

not need to conclusively establish a prima facie case of discrimination, [] it must . . . include

enough context and detail to link the allegedly adverse employment action to

a discriminatory or retaliatory motive with something besides sheer speculation.” 34 And a

plaintiff does not meet this requirement with “general assertions of discrimination and

retaliation.” 35 Plaintiff’s Amended Complaint fails to link his allegations to discriminatory

or retaliatory animus and fails to identify any actionable conduct. As a result, he has failed

to state plausible claims of discrimination.

           A.     Plaintiff has failed to link any agency action to discriminatory animus.

           In order to prevail on his discrimination or retaliation claims, Plaintiff must show

that a personnel action was taken “based on” or “because of” a protected characteristic. 36


32
     Id.
33
  El Helbawy v. Pritzker, No. 14-CV-01707-CBS, 2015 WL 5535246, at *5-6 (D. Colo.
2015), aff’d, 663 F. App’x. 685 (10th Cir. 2016). See also Morman v. Campbell Cty. Mem’l
Hosp., 632 F. App’x 927, 933 (10th Cir. 2015) (“The inferences offered by the McDonnell
Douglass framework assist judges in resolving motions to dismiss by providing an
analytical framework to sift through the facts alleged”).
34
   Bekkem v. Wilkie, 915 F.3d 1258, 1274–75 (10th Cir. 2019) (internal quotations and
citations omitted); see also Khalik, 671 F.3d at 1193 (“entirely conclusory” allegations “not
entitled to the assumption of truth”).
35
     Khalik, 671 F.3d at 1193; Moya v. Schollenbarger, 465 F.3d 444, 457 (10th Cir. 2006).
36
  See Jones v. Oklahoma City Pub. Sch., 617 F.3d 1273, 1279 (10th Cir. 2010) (setting out
prima facie case for age discrimination claim) and Babb v. Wilkie, 140 S. Ct. 1168, 1174
(2020) (explaining that for age discrimination claims, plaintiffs must show that an adverse
personnel action was the but-for cause of any differential treatment); MacKenzie v. City
and County of Denver, 414 F.3d 1266, 1280 (10th Cir. 2005) (for a hostile work
environment, plaintiff must show the workplace was “permeated with discriminatory
                                                6
         Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 7 of 16




But much like his initial Complaint, Plaintiff’s Amended Complaint is devoid of

meaningful, specific factual allegations supporting discrimination “because of” or “based

on” impermissible motivations. The Court is thus “given no facts suggesting the [employer]

acted with unlawful animus,” and “no facts suggesting it [acted] because []he had engaged

in legally protected opposition to discrimination.” 37

       In an attempt to correct the deficiencies in his initial Complaint, Plaintiff states for

each of his perceived slights that similarly situated individuals were not subjected to the

purportedly discriminatory treatment that he was. 38 But as the Tenth Circuit recently

articulated in Bekkem v. Wilkie, 915 F.3d 1258, 1274 (10th Cir. 2019), such statements are

not enough.

       The plaintiff in Bekkem filed an original complaint alleging that a reprimand was



intimidation, ridicule, and insult . . .”) (emphasis added); Mathews v. Denver Post, 263
F.3d 1164, 1167 (10th Cir. 2001) (noting that in disability discrimination cases, a plaintiff
must show he “suffered adverse employment action because of the disability”); Brainard
v. City of Topeka, 597 F. App’x 974, 981 (10th Cir. 2015) (citing Hinds v. Sprint/United
Mgmt. Co., 523 F.3d 1187, 1202 (10th Cir. 2008)) (for a retaliation claim, plaintiff must
show “a causal connection existed between the protected activity and the materially
adverse action.”).
37
  Hwang v. Kan. State Univ., 753 F.3d 1159, 1165 (10th Cir. 2014) (“Without some facts
plausibly suggesting that [actions were taken] because of her discrimination complaint (or
disability) . . . her retaliation claim, like her disability claim, cannot escape a motion to
dismiss.”).
38
   Am. Compl. ¶¶ 13-25, 28-31. Plaintiff also attaches 12 Exhibits to his Amended
Complaint, each of which list the names of current and former employees he claims are
similarly situated to him. These lists, which include anywhere from 14 to 74 names, do
nothing to explain how or why Plaintiff believes these individuals are similarly situated to
him. They are thus “insufficient to indicate that . . . discrimination was the plausible, rather
than just the possible reason” for the events listed in his Amended Complaint. Bekkem, 915
F.3d at 1275 (citing McCoy v. Wyoming, 683 F. App’x 662, 666 (10th Cir. 2017)).

                                               7
           Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 8 of 16




discriminatory because “other physicians had sent similar emails on similar issues of

concern and have not been reprimanded.” 39 The district court found that the plaintiff had

failed to articulate a plausible claim of discrimination, and dismissed plaintiff’s claims of

race, sex, color, national origin, and/or religious discrimination. 40 Plaintiff’s Amended

Complaint added only that “other physicians, who did not share in Plaintiff’s protected

characteristics and who had not engaged in protected activity, had sent similar emails on

similar issues of concern and had not received reprimands or similar discipline. . . .” 41 The

Amended Complaint continued: “It appeared that the reprimand was issued, because of her

protected characteristics.” 42 In reviewing the district court’s dismissal of the plaintiff’s

Amended Complaint, the Tenth Circuit upheld the district court’s determination and

reiterated that “it is insufficient for a plaintiff to allege . . . that she did not receive an

employment benefit that ‘similarly situated’ employees received.” 43 This is so because an

“assertion that she is ‘similarly situated’ to other employees is just a legal conclusion—and

a legal conclusion is never enough.” 44 Thus, simply stating that others are similarly situated

“is too conclusory to permit a reasonable inference of ‘differential treatment of similarly



39
     Bekkem, 915 F.3d at 1274.
40
     Id.
41
     Id. (emphasis added).
42
     Id.
43
     Id. at 1275 (citing Hwang, 753 F.3d at 1164).
44
   Id. See also McCoy, 683 F. App’x at 666 (“it is merely a legal conclusion to assert that
other employees were similarly situated but treated differently. Instead, there must be some
allegation describing the [employees] who were re-employed, showing that they were like
McCoy in a relevant way.”) (internal quotations and citations omitted).

                                              8
             Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 9 of 16




situated employees.’” 45 For the same reasons, this Plaintiff’s oft-repeated statement that

similarly situated employees were not discriminated against is insufficient to state a

plausible claim of age and/or disability discrimination.

           Finally, Plaintiff asserts that the fact that no one is currently performing his former

tasks “indicates [that he] received disparate treatment based on age and disability.” 46 But

again, Plaintiff does not explain the basis for such a belief. His statement is a legal

conclusion that must be disregarded. 47 Because “nothing in the Complaint plausibly links

[the employer’s actions], or the manner in which plaintiff was otherwise treated, to

plaintiff’s protected status,” his Amended Complaint should be dismissed in its entirety. 48


45
     Id.
46
     Am. Compl. ¶ 29.
47
  Bekkem, 915 F.3d at 1275 (noting that plaintiff made “the conclusory assertion that the
reprimand ‘appeared’ to be ‘based on her protected characteristics’”).
48
    Kil v. Wilkie, No. CIV-19-0215-F, 2019 WL 4007216, at *6 (W.D. Okla. 2019)
(dismissing discrete discrimination claims based on race, national origin, and sex). See also
Spires v. MetLife Grp., Inc., No. 18-CV-4464 (RA), 2019 WL 4464393, at *7 (S.D.N.Y.
2019) (dismissing ADEA claim as allegations that the plaintiff was the oldest staff member
in is department and that the position he was denied was given to a less qualified, younger
employee were insufficient to state a claim); Merrick v. Franey Med. Lab, Inc., No. 19-
CV-11002-LTS, 2019 WL 4542515, at *2 (D. Mass. 2019) (“[T]he mere fact that a
‘younger employee’ of unspecified age replaced Plaintiff does not, without additional
allegations, trigger a right to conduct discovery in hopes that evidence of a discriminatory
motive may turn up.”) (quotations and citation omitted); Jennings-Fowler v. City of
Scranton, 14-CV-0969, 2014 WL 7384748, at *6 (M.D. Pa. 2014), aff’d in part, rev’d in
part and remanded, 680 F. App’x 112 (3d Cir. 2017) (granting motion to dismiss where
“the plaintiff bases the gender discrimination allegation solely upon the fact that she was
the only female working in her department.”); Ordonez v. Canyons Sch. Dist., No. 13-CV-
245, 2014 WL 4092900, at *1 (D. Utah 2014) (“There is no connection between the actions
taken against Plaintiff and her gender, race, or national origin. … While Plaintiff did not
get along with her co-workers, there is no evidence that it was the result of any
discriminatory animus.”).

                                                  9
          Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 10 of 16




         B.     Plaintiff has failed to show that he suffered an adverse action.

         In addition to failing to show that the incidents discussed in the Amended Complaint

were taken due to any protected characteristic, Plaintiff has also failed to show that his

employer took “action” against him. Notably, “not everything that makes an employee

unhappy is an actionable adverse action. Otherwise, minor and even trivial employment

actions . . . would form the basis of a discrimination suit.” 49 A prima facie case of age or

disability discrimination and retaliation therefore requires a plaintiff to point to an adverse

or materially adverse employment action that occurred as a result of the alleged

discrimination. 50 Moreover, “[o]nly acts that constitute a significant change in employment

status, such as hiring, firing, failing to promote, reassignment with significantly different

responsibilities, or a decision causing a significant change in benefits will rise to the level

of an adverse employment action.” 51 Plaintiff has failed to specify the actions he

challenges. As a result, the Court is left to guess at which facts or actions Plaintiff

challenges and which actions are related to his claim for a hostile work environment or

merely serve as general background information. 52 In any event, none of the grievances


49
     Mackenzie, 414 F.3d at 1279.
50
   See Sanchez v. Denver Pub. Sch., 164 F.3d 527, 531 (10th Cir. 1998) (in ADEA and
Title VII cases, a plaintiff must establish that he “suffered an adverse employment action”
as part of a prima facie case); Mathews, 263 F.3d at 1167 (in disability discrimination cases,
a plaintiff must show he “suffered adverse employment action because of the disability”);
Brainard, 597 F. App’x at 981 (citing Hinds, 523 F.3d at 1202) (for a retaliation claim, a
plaintiff must show “a causal connection existed between the protected activity and the
materially adverse action.”).
51
  Robinson v. Cavalry Portfolio Serv., 365 F. App’x 104, 114 (10th Cir. 2010) (quoting
Haynes v. Level 3 Communs., 456 F.3d 1215, 1218-19 (10th Cir. 2006).
52
     Am. Compl. ¶ 31 (“The above-pled facts also show that Plaintiff was the subject of
                                              10
           Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 11 of 16




articulated in the Amended Complaint rise to the level of an adverse employment action. 53

          Reading generously into his Amended Complaint, Plaintiff mentions only two items

that could be considered adverse personnel actions: 54 the September 11, 2020 A.F. 971

“Discussion of Violation,” 55 and the “disciplinary action—reprimand” issued on

November 10, 2020. 56 As an initial matter, it is not clear as to whether these are two

separate issues or if they represent the proposal and final action related to the same issue.

If the Discussion of Violation is just a proposal, then it is not considered final agency

action, and thus would not be an adverse employment action. 57 Additionally, the title of

the document indicates that a counseling “discussion” took place. It does not indicate that

this was a disciplinary action. And it cannot be that every counseling discussion that takes

place between employer and employee constitutes an adverse action. With respect to the



reprisal by TAFB responsible management officials.”).
53
  While many private-sector cases reference “adverse actions,” federal-sector employees
bringing claims under the ADEA (like Plaintiff) must have suffered an adverse personnel
action because of differential treatment. See Babb, 140 S. Ct. at 1173 (pointing to the Civil
Service Reform Act’s definition, which includes “appointment, promotion, work
assignment, compensation, and performance reviews”).
54
   Plaintiff’s assertion that he was “forced to retire” could be construed as a constructive
discharge claim, which could in turn be considered an adverse action. However, Plaintiff
states nothing in the Amended Complaint to assert that cause of action and does not state
that such a claim was administratively exhausted. See Am. Compl. ¶ 6; Rivero v. Board of
Regents of Univ. of New. Mex., 950 F.3d 754, 761 (10th Cir. 2020) (explaining
requirements of a constructive discharge claim).
55
     Am. Compl. ¶ 24.
56
     Id. ¶ 13.
57
  Orr v. City of Albuquerque, 417 F.3d 1144, 1151 n.7 (10th Cir. 2005) (“an employer’s
decision to reprimand . . ., if rescinded before the employee suffers a tangible harm, is not
an adverse employment action.”).

                                             11
           Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 12 of 16




“disciplinary action,” Plaintiff states that his immediate supervisor “did not want to take

any disciplinary action” but that he was “acting under pressure from his supervisor.” 58

Thus, on the face of his Amended Complaint Plaintiff has disclaimed any discriminatory

or retaliatory animus on behalf of the issuing supervisor, and he certainly has not alleged

that his second-line supervisor had any such animus. Moreover, as the Tenth Circuit has

recognized, AF 971s are not inherently disciplinary. 59 Thus, Plaintiff has not pled an

actionable adverse employment action.

         C.     Plaintiff has failed to state a plausible hostile work environment claim.

         To state a claim of discrimination based on a hostile work environment, Plaintiff

must plead facts that plausibly show that his “workplace was permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently severe or pervasive to

alter the conditions of [his] employment and create an abusive working environment.” 60

Much is required to meet this threshold because, as explained in the Title VII context,

discrimination laws do not “establish a general civility code,” and accordingly, “run-of-

the-mill boorish, juvenile, or annoying behavior . . . is not the stuff of a . . . hostile work

environment claim.” 61 In fact, a “recurring point” in the Supreme Court’s hostile work

environment decisions is that “simple teasing, offhand comments, and isolated incidents




58
     Am. Compl. ¶ 13.
 Robinson v. Barrett, 823 F. App’x 606, 612 (10th Cir. 2020) (noting that although some
59

AF Form 971s may be disciplinary, Air Force policies state they are “not adverse actions.”).
60
     Mackenzie, 414 F.3d at 1280 (hostile work environment based on age).
61
     Morris v. City of Colo. Springs, 666 F.3d 654, 664 (10th Cir. 2012).
                                              12
        Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 13 of 16




(unless extremely serious) will not amount to discriminatory changes in the terms and

conditions of employment.” 62 Importantly, “[t]he words ‘hostile work environment’ are

not talismanic, for they are but a legal conclusion; it is the alleged facts supporting those

words, construed liberally, which are the proper focus at the motion to dismiss stage.” 63

       Plaintiff’s hostile work environment claim suffers from two primary defects. First,

as with his age and disability discrimination claims, he fails to state facts showing he was

subjected to a hostile work environment because of a protected characteristic. In short,

Plaintiff fails to state the discriminatory aspect of the “discriminatory intimidation,

ridicule, and insult” he purportedly experienced. 64 But as it is with disparate treatment,

unwelcome harassment based on a protected characteristic is an essential element of a

hostile work environment claim. 65 And because Plaintiff has failed to state this critical

discriminatory element, his hostile work environment claim fails.

       Second, while Plaintiff seemingly suggests that each of the incidents listed in his

Amended Complaint contributed to a hostile work environment, 66 such facts do not rise to


62
   Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal quotations and
citations omitted).
63
   Bass v. E.I. Dupont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (cited in Moya
v. Schollenberger, 465 F.3d 444, 457 (10th Cir. 2006)).
64
   See Mackenzie, 414 F.3d at 1280.
65
    See Williams v. FedEx Corporate Serv., 849 F.3d 889, 897-98 (10th Cir. 2017)
(“Whether a plaintiff attempts to prove discrimination based on discrete acts taken by an
employer or based on a hostile work environment, he must produce evidence from which
a rational jury could conclude the employer took those actions because of his disability.”)
(emphasis in original); DeWalt v. Meredith Corp., 288 F. App’x 484, 495 (10th Cir. 2008)
(“Of course, he must also show that this harassment was based on age.”).
66
   Am. Compl. ¶ 36 (“The acts and omissions of the Defendant in workplace discrimination
and harassment because of age, disability and reprisal as set forth above unlawfully
                                             13
           Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 14 of 16




the level of actionable harassment. Plaintiff has listed nothing more than “complaints

attacking the ordinary tribulations of the workplace.” 67 Thus, he has failed to state facts

that would indicate that the conditions of his employment were “altered” as a result of

“discriminatory intimidation, ridicule, and insult.” 68 Count Two should be dismissed.

         D.     Plaintiff’s Amended Complaint made no attempt to correct his
                jurisdictional pleading deficiencies.

          A plaintiff, as the party invoking the court’s jurisdiction, “bears the burden of

establishing its existence.” 69 This is especially true when a Plaintiff sues the federal

government, because “[a]bsent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit.” 70 Such a waiver “cannot be implied” and thus

“Congress does not waive the government’s sovereign immunity by granting a court

jurisdiction to hear a claim.” 71 For this reason, “general jurisdictional statutes, such as 28

U.S.C. § 1331, do not waive the Government’s sovereign immunity” and, as a result, “a party




subjected Plaintiff to a hostile work environment.”).
67
  Mackenzie, 414 F.3d at 1280 (noting such “ordinary tribulations” as “the sporadic use of
age-related jokes, and occasional teasing.”).
68
  Id. (citing Penry v. Fed. Home Loan of Topeka, 155 F.3d 1257, 1261 (10th Cir. 1998)).
See also Hare v. Donahoe, No. 13-CV-508-JED-FHM, 2014 WL 4793346, at *3 (N.D.
Okla. Sept. 25, 2014), aff’d, 608 F. App’x 627 (10th Cir. 2015) (finding no hostile work
environment for Plaintiff who “merely allege[d] that she was disciplined for rule
violations); El Helbawy, 2015 WL 5535246, at *6 (non-actionable conduct did not meet
threshold for hostile work environment).
69
     Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103-104 (1998).
70
     F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994).
71
  United States v. Murdock Mach and Engineering Co. of Utah, 81 F.3d 922, 930 (10th
Cir. 1996); United States v. Mitchell, 445 U.S. 535, 538 (1980).

                                               14
           Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 15 of 16




seeking to assert a claim against the government under such a statute must also point to a

specific waiver of immunity in order to establish jurisdiction.” 72

         Plaintiff does associate his age discrimination claim with 29 U.S.C. § 633(A) (rather

than 29 U.S.C. §633a), which can be read to infer a claim brought under the ADEA. 73 But

aside from that, Plaintiff only asserts jurisdiction based on general jurisdiction statutes,74

which the Tenth Circuit has unequivocally stated he cannot do. 75 No similar citation can thus

be inferred for his disability discrimination, retaliation, or hostile work environment claims.

This absence is particularly problematic for his disability discrimination claim given there

are two avenues by which plaintiffs may bring such claims—the Americans with Disabilities

Act or the Rehabilitation Act. And only one of these statutory schemes provides relief for

federal employees. 76 Failure to plead the correct avenue, and thus the applicable waiver of

the government’s sovereign immunity, is additional grounds for dismissal.


72
  Normandy Apartments, Ltd. v. U.S. Dep’t of Hous. & Urban Dev., 554 F.3d 1290, 1295
(10th Cir. 2009) (internal citations omitted). See also Flute v. U.S., 808 F.3d 1234, 1247
(10th Cir. 2015) (“To proceed against the government, the Plaintiffs must identify an
express waiver of its sovereign immunity.”).
73
     See Order at 1.
74
   Am. Compl. ¶ 1 (stating jurisdiction “is invoked pursuant to 28 U.S.C. §451, §1331,
§1337, §1343 and 29 C.F.R. §1614.407,” and further that “[t]his action is authorized and
instituted under §102 of the Civil Rights Act of 1991, 42 U.S.C. §1981a.”).
75
  Wyoming, 279 F.3d at 1225 (recognizing that neither 28 U.S.C. §1331 nor 28 U.S.C. §
2201 themselves waive sovereign immunity such that jurisdiction is conferred “on a federal
court where none otherwise exists.”). See also Normandy Apartments, 554 F.3d at 1295;
Flute, 808 F.3d at 1247.
76
  In fact, remedies for disability discrimination claims brought by federal employees in
the Tenth Circuit are even further limited to a particular Section of the Rehabilitation Act,
Section 501, rather than either 501 or 504. See Williams v. Widnall, 79 F.3d 1003, 1004 n.1
(10th Cir. 1996).

                                              15
        Case 5:21-cv-00215-HE Document 13 Filed 07/27/21 Page 16 of 16




                                    Conclusion

      For these reasons, Plaintiff’s Amended Complaint should be dismissed.

Dated: July 27, 2021                   Respectfully Submitted,

                                       ROBERT J. TROESTER
                                       ACTING UNITED STATES ATTORNEY

                                       s/ Sarah Greenwalt McMurray
                                       SARAH GREENWALT MCMURRAY, #31566
                                       Assistant U.S. Attorney
                                       210 Park Avenue, Suite 400
                                       Oklahoma City, OK 73102
                                       (405) 553-8700
                                       Sarah.McMurray@usdoj.gov
                                       Counsel for Defendant




                                         16
